Case: 1:13-cr-00218-DAP Doc #: 48 Filed: 10/02/20 1 of 4. PageID #: 788




                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


RICHARD A. ZAKARIAN,                                     )    Case No. 1:13-CR-00218
                                                         )
                 Petitioner,                             )    Judge Dan Aaron Polster
                                                         )
        vs.                                              )    OPINION AND ORDER
                                                         )
UNITED STATES OF AMERICA,                                )
                                                         )
                 Respondent.                             )


        Before the Court is Defendant Richard Zakarian=s Motion for Compassionate Release,

Doc #: 47. For the following reasons, Zakarian=s Motion is DENIED.

I.      Background

        On May 7, 2013, pursuant to a plea agreement, Zakarian pleaded guilty to two counts of

Wire Fraud, two counts of Mail Fraud and one count of Making and Subscribing False Income

Tax Returns in violation on 18 U.S.C. '' 1341, 1343, and 26 U.S.C. ' 7206(1). Doc #: 47 at 1.

On August 7, 2013, the Court sentenced Zakarian to 210 months in custody followed by 3 years

of supervised release. Id. Zakarian is serving his sentence at LSCI Allenwood Low and has an

expected release date of September 5, 2027. 1

        On June 23, 2020, Zakarian submitted a request to be released to home confinement to the

Warden. Doc #: 47, Ex. B. On July 1, 2020, Zakarian’s request was denied, and he filed this Motion

on September 15, 2020. 2 Id. The Government did not file a response to his Motion.




1 https://www.bop.gov/inmateloc/.
2 A defendant must satisfy ' 3582(c)(1)(A)(i)’s exhaustion requirement before filing a motion for
compassionate release. The Court finds that Zakarian satisfied his exhaustion requirement.



                                                         1
Case: 1:13-cr-00218-DAP Doc #: 48 Filed: 10/02/20 2 of 4. PageID #: 789




II.     Discussion

        Under ' 3582(c)(1)(A)(I), before granting a sentence modification, a court must find:

(1) extraordinary and compelling reasons warrant a sentence modification; (2) the defendant is not

a danger to the safety of any other person or the community, and (3) the reduction is appropriate

considering the sentencing factors located at 18 U.S.C. ' 3553(a). See United States v. Hardin,

Case No. 1:19 CR 240, 2020 WL 2610736, at *2B3 (N.D. Ohio Apr. 7, 2020).

        A.       Extraordinary and Compelling Reasons

        Extraordinary and compelling reasons for sentence modification exist under four categories

set forth at U.S.S.G. ' 1B1.13 Application Note 1. Here, the only relevant category is the fourth

category, labeled Aother reasons.” Hardin, 2020 WL 2610736, at *3. To determine whether other

reasons warrant sentence modification, the Court considers whether: (1) the defendant is at high

risk of having grave complications should he contract COVID-19, and (2) the prison where the

defendant resides has a severe COVID-19 outbreak. Id.

        The Centers for Disease Control and Prevention (ACDC@) have determined that certain

medical conditions unquestionably present an increased risk from COVID-19. 3 The documented

medical conditions that Zakarian cites in support of his motion are asthma and obesity. See Doc

#: 47 at 6. Obesity falls under the first category for those that are “at increased risk” of severe

illness of COVID-19. Doc #: 47 at 2; Id. Asthma falls under the second category for those that

“might be at an increased risk” for severe illness of COVID-19. Id. Therefore, the Court finds that

Zakarian’s medical conditions satisfy the first prong of the “extraordinary and compelling reasons”


3
 See People of Any Age with Underlying Medical Conditions, Centers for Disease Control And Prevention,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html
(last visited October 2, 2020).

                                                      2
Case: 1:13-cr-00218-DAP Doc #: 48 Filed: 10/02/20 3 of 4. PageID #: 790




test.

        However, the second prong of the test is where Zakarian’s argument fails. To date, only a

single prisoner has tested positive for COVID-19, and one staff member has tested positive. 4 Both

the inmate and staff member have recovered. Zakarian does not dispute these facts. Doc #: 47 at

2. Therefore, because Allenwood Low is not experiencing a severe COVID-19 outbreak, the

second prong of the “extraordinary and compelling reasons test” fails.

        B.       Other Relevant Elements

        Because Zakarian fails the second prong of the “extraordinary and compelling reasons”

test, the Court need not determine 1) whether he poses a danger to others should he be released or

2) whether reduction is appropriate considering the § 3553(a) sentencing factors, pursuant to 18

U.S.C. § 3142(g) and 18 U.S.C. § 3553(a). See Hardin, No. 1:19 CR 240. However, the Court

notes that generally, the § 3553(a) factors favor release when a high-risk defendant being held in

a prison experiencing a severe COVID-19 outbreak has less than a year of their sentence

remaining. See Hardin, 2020 WL 2610736, at *4. Zakarian still has approximately 83 months to

serve on his 210-month sentence.

III.    Conclusion

        The Court notes that it is not unsympathetic to Zakarian’s position. His fears regarding

confinement are undoubtedly legitimate, especially given his medical conditions. Further, the

Court recognizes Zakarian’s efforts to better himself since sentencing. Doc #: 47, Ex. E. However,

the existence of a pandemic does not authorize the undersigned to usurp the BOP’s authority and



4
  COVID-19 Coronavirus, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited October
1, 2020).

                                                       3
Case: 1:13-cr-00218-DAP Doc #: 48 Filed: 10/02/20 4 of 4. PageID #: 791




empty prisons, especially where the facility has not been severely impacted by the outbreak. See

United States v. Brown, No. 5:18 CR 111, Doc #: 48 at 3 (N.D. Ohio May 21, 2020).

       For the above reasons, Zakarian’s motion, Doc #: 47, is DENIED.

                                           IT IS SO ORDERED.

                                            /s/ Dan Aaron Polster_October 2, 2020_
                                                DAN AARON POLSTER
                                                UNITED STATES DISTRICT JUDGE




                                               4
